Citation Nr: 0929866	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a right wrist fracture (right 
wrist disability).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from June 1984 to October 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

In November 2008, this matter was remanded by the Board for 
additional development and adjudication.  

The issue of an increased rating, on an extraschedular basis, 
for the service-connected residuals of a right wrist fracture 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

The service-connected residuals of a right wrist fracture is 
currently evaluated at the maximum 10 percent evaluation 
under Diagnostic Code 5215; in addition, the evidence of 
record does not show that the Veteran's right wrist 
disability is productive of ankylosis.


CONCLUSION OF LAW

The criteria for the assignment of a schedular evaluation in 
excess of 10 percent for the service-connected right wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, including Diagnostic Codes 5214 and 5215 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In a letter dated in December 2008, the RO provided the 
Veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claim, including 
notice that a disability rating and effective date will be 
assigned if the claim is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008).  

The Veteran was also generally invited to send information or 
evidence to VA that might support his claim, was advised of 
the basic law and regulations governing his claim, the basis 
for the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the Veteran's claim after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the certification of the 
Veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical treatment records,  a VA examination, 
and statements submitted by the Veteran and his 
representative in support of the claim.  The Board also notes 
that this matter was remanded for additional development, to 
include a VA examination in connection with the claim.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the Veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increase rating for right wrist disability.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Veteran's right wrist disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5215.  Diagnostic Code 5215 provides ratings based on 
limitation of motion of the wrist.  Limitation of palmar 
flexion in line with the forearm is rated 10 percent 
disabling for the major wrist and 10 percent for the minor 
wrist; limitation of dorsiflexion to less than 15 degrees is 
rated 10 percent disabling for the major wrist and 10 percent 
for the minor wrist.  38 C.F.R. § 4.71a.

Normal ranges of motion of the wrist are dorsiflexion from 0 
degrees to 70 degrees, and palmar flexion from 0 degrees to 
80 degrees.  38 C.F.R. § 4.71, Plate I. 

In this case, the Veteran has been afforded the maximum 
evaluation under Diagnostic Code 5215.  And because the 
maximum rating has been awarded for under Diagnostic Code 
5215, no additional higher evaluation is warranted due to 
pain, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  See Johnston v Brown, 
10 Vet. App. 80 (1997).  

The Veteran, however, could be afforded a higher schedular 
evaluation for his right wrist disability if the criteria 
under Diagnostic Code 5214 are met.  

Diagnostic Code 5214 provides ratings for ankylosis of the 
wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 
degrees dorsiflexion is rated 30 percent disabling for the 
major wrist and 20 percent for the minor wrist; ankylosis of 
the wrist in any other position except favorable is rated 40 
percent disabling for the major wrist and 30 percent for the 
minor wrist; and unfavorable ankylosis of the wrist in any 
degree of palmar flexion, or with ulnar or radial deviation, 
is rated 50 percent disabling for the major wrist and 40 
percent for the minor wrist.  
38 C.F.R. § 4.71a.  A Note provides that extremely 
unfavorable ankylosis will be rated as loss of use of hands 
under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

The medical evidence relating to the Veteran's right wrist 
consists of private and VA treatment records, as well as a VA 
examination dated in February 2009.  The medical evidence of 
record, however, does not indicate that the Veteran has 
ankylosis, either favorable or unfavorable of the right 
wrist.  Diagnostic Code 5214 is therefore not for application 
in this case.  

A higher schedular evaluation for the Veteran's service-
connected right disability is not warranted in this case.  


ORDER

An increased, schedular rating in excess of 10 percent for 
the service-connected residuals of a right wrist fracture is 
denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the extraschedular aspect of the Veteran's claim must be 
remanded for further action.  

Here, the Board notes that the February 2009 VA examiner, who 
examined the Veteran and his claims file in connection with 
his disability, indicated that the Veteran had significant 
limitation of ability to perform movements that require wrist 
mobility.  

The Veteran was noted to be in the landscaping trade and 
that, because of his wrist, he is not able to do continuous 
work of the type that he had done in the past (e.g. digging, 
hammering, repetitive work using the wrist).  The effect on 
his usual occupation was indicated to be significant.  

While the RO determined that the service-connected disability 
should not be submitted to the Director of the Compensation 
and Pension Service for extraschedular consideration because 
there were no exceptional factors or circumstances associated 
with the disability, in light of the aforementioned evidence 
and mindful of its duty to assist, the Board believes 
consideration of a extraschedular evaluation by the Director 
of the Compensation and Pension Service is warranted.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should refer this matter to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration of whether "an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected disabilities," is 
necessary and provide detailed reasons 
and bases in support of that decision.  
38 C.F.R. § 3.321(b)(1).  

2.  If any benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case that 
addresses the issues of entitlement to an 
extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal






 Department of Veterans Affairs


